
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 232
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Dold (for himself
			 and Mr. Peters) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the recent admission by Richard
		  Goldstone of the deeply flawed conclusions in his report to the United Nations
		  Human Rights Council and urging the Administration to take steps to reverse the
		  damage done by the Goldstone Report.
	
	
		Whereas the United Nations Human Rights Council
			 commissioned its “fact-finding” Goldstone Report following the three-week, 2008
			 to 2009 war between Hamas in Gaza and the State of Israel;
		Whereas this war grew out of Hamas’ ongoing, deliberate
			 attacks, intended to terrorize the communities and the men, women, and children
			 of southern Israel;
		Whereas 4,246 rockets and 4,180 mortar rounds were fired
			 into the State of Israel from Gaza, from 2001 to 2008;
		Whereas the Goldstone Report alleged that the State of
			 Israel deliberately targeted civilians as a matter of policy in its war with
			 Hamas;
		Whereas the Goldstone Report accused Israel of committing
			 war crimes, and possibly crimes against humanity;
		Whereas the Goldstone Report has been employed as a key
			 source by those in the international community in an ongoing effort to isolate
			 the State of Israel and delegitimize its very existence;
		Whereas the United States repudiated the Goldstone Report
			 as “deeply flawed” when it first emerged;
		Whereas Richard Goldstone served as the principal author
			 of the Goldstone Report;
		Whereas Richard Goldstone has now backed off from the
			 Goldstone Report’s conclusion that Israel intentionally targeted civilians as a
			 matter of policy in its war with Hamas;
		Whereas Richard Goldstone now states that, “civilians were
			 not intentionally targeted [by Israel] as a matter of policy”;
		Whereas Richard Goldstone now states that, “If I had known
			 then what I know now, the Goldstone Report would have been a much different
			 document”;
		Whereas Richard Goldstone now states that it was the
			 Hamas’ rockets that were “purposely and indiscriminately aimed at civilian
			 targets”;
		Whereas the United Nations Human Rights Council has
			 demonstrated a history of extreme bias against the State of Israel;
		Whereas in the first 100 days of 2011, over 175 rockets
			 and mortars have been fired from Gaza into the State of Israel;
		Whereas in 2010, 238 rockets and mortars were fired from
			 Gaza into the State of Israel;
		Whereas, on April 7, 2011, a missile fired from Gaza
			 struck a school bus of Israeli children;
		Whereas the State of Israel has, as do all sovereign
			 nations in the world, the right to defend itself against terror attacks on its
			 citizens;
		Whereas the Goldstone Report unfairly generated great harm
			 to Israel’s reputation, and can potentially continue to harm Israel and its
			 citizens in the future; and
		Whereas the United States must exhibit leadership in
			 beginning to reverse the damage done by the Goldstone Report: Now, therefore,
			 be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)work to inform members of the United
			 Nations General Assembly of Judge Goldstone’s reconsideration of his own report
			 and admission of its deeply flawed and inaccurate conclusion;
			(2)block future United Nations actions
			 premised on the falsehoods in the Goldstone Report;
			(3)reaffirm the right of any sovereign nation
			 to defend itself against terror deliberately targeting its civilians;
			 and
			(4)continue to seek major reforms of the
			 United Nations Human Rights Council.
			
